UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) þAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 or ¨Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-6461 General Electric Capital Corporation (Exact name of registrant as specified in charter) Delaware 13-1500700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 901 Main Avenue, Norwalk, CT 06851-1168 203/840-6300 (Address of principal executive offices) (Zip Code) (Registrant’s Telephone No., including area code) Securities Registered Pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 6.625% Public Income Notes Due June 28, 2032 6.10% Public Income Notes Due November 15, 2032 5.875% Notes Due February 18, 2033 Step-Up Public Income Notes Due January 28, 2035 6.45% Notes Due June 15, 2046 6.05% Notes Due February 6, 2047 6.00% Public Income Notes Due April 24, 2047 6.50% GE Capital InterNotes Due August 15, 2048 New York Stock Exchange New York Stock Exchange New York Stock Exchange New York Stock Exchange New York Stock Exchange New York Stock Exchange New York Stock Exchange New York Stock Exchange Securities Registered Pursuant to Section 12(g) of the Act: (Title of each class) NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
